DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein, in an event where the triggered timer (460) does not reach the predefined duration threshold subsequent to said triggering (E2), then the field-effect transistor (30) is controlled with a current having the intensity of the first control current.
 	Here, the closest prior art (Tsukiji) does not disclose the conditions subsequent to triggering, the field effect transistor is controlled with a current having the same intensity of the first control current.
 	With respect to claim 4, the prior art of record fails to suggest or disclose the control module (10) being configured to: initially control the field-effect transistor (30) so as to be in the on state based on a first control current, control the driving module (40) so that said driving module (40) switches the field-effect transistor (30) to the off state at a first instant, trigger the timer (460) at said first instant, and  subsequent to said first instant, when  the triggered timer (460) reaches a predefined duration threshold, control the field-effect transistor (30), by means of the driving module (40),  to be in the on state based on a second control current, where an intensity of the second control current is less  than an intensity of the first control current, wherein, in an event where the triggered timer (460) does not reach the predefined duration threshold subsequent to the first instant, then the field-effect transistor (30) is controlled with a current having the intensity of the first control current.
 	Here the specificity of the state and of the intensity of the currents in an event where the timer does not reach the threshold the FET being controlled by the same intensity of the first control current is not found in the prior art of record (Tsukiji). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Yano et al. (US 20180287494)
 	Gunther et al. (US 11295787)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849